DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Non-Final Rejection on the merits.
Claims 1-10 are currently pending and considered below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the fastener" and “the workpiece” in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, the Examiner will interpret as “a fastener” and “a workpiece.”
Claims 2-10 are also rejected as being dependent on Claim 1.

Claim 3 recites the limitation "the mating surface" and “the spin axis” in line 3.  There is insufficient antecedent basis for these limitations in the claim. For the purposes of compact prosecution, the Examiner will interpret as the cam’s surface that near another cam and as an axis.

Claim 6 recites the limitation "the second output shaft (53)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, the Examiner will interpret as a shaft.

Claim 8 recites the limitation "the cylinder body (11)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, the Examiner will interpret as a cylindrical shape.

Claim 9 recites the limitation "the base (6) in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, the Examiner will interpret the above limitations as a protrusion.  The limitation also recites, the first bearing (331), the second bearing (332), the third bearing (531), and the fourth bearing (532)" in lines 4, 6, and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, the Examiner will interpret the above limitations as a bearing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki US20040169058A1 (Mochizuki).

Regarding Claim 1, Mochizuki discloses, A double-cam fastener driving machine (Abstract), including 
an energy storage unit (Fig. 1, #20, para [0024]); 
an impact unit (Fig. 1, #30, para [0026]) for actuating the energy storage unit (20) to store energy which can bear the energy released from the energy storage unit (20), so as to drive the fastener (Claim 1) into the workpiece (Claims 1&2); 
a rotating actuating unit (Fig. 4, #s 21 & 22, para [0048]); 
a pushing mechanism (Figs. 5 & 6, #60), connected and linked with the impact unit (30, para [0031]); 
a double-cam mechanism (Fig. 4, Abstract & Claim 1), including a first cam (Fig. 4, #23) and a second cam (Fig. 4, #24) which can be optionally engaged and disengaged (para [0018]), the first cam (23) is connected to the rotating actuating unit (21 & 22) and driven by the rotating actuating unit (21& 22) to rotate (para [0026]), the second cam (24) is connected and linked with the pushing mechanism (60, Abstract).

Regarding Claim 2, Mochizuki discloses as previously claimed.  Mochizuki further discloses, wherein the first cam (23) and the second cam (24) can engage with each other at a part of circumferential angle (para [0028]), the rotating motion of the first cam (23) is transformed into the rotating motion of the second cam (24), and the rotation direction is opposite, the first cam (23) and the second cam (24) do not engage with each other at the other part of circumferential angle, so as to implement disengagement (para [0028]).

Regarding Claim 3, Mochizuki discloses as previously claimed.  Mochizuki further discloses, wherein when the first cam (23) engages with the second cam (24) along the mating surface (Fig. 14, para [0050]), the distance between the point of engagement and the spin axis (Fig. 7, para [0028] – describes rotation therefore an axis) of the first cam (23) increases gradually, and the distance between the point of engagement and the spin axis of the second cam (24) decreases gradually (Fig. 7, paras [0026-27]).

Regarding Claim 4, Mochizuki discloses as previously claimed.  Mochizuki further discloses, wherein the rotating actuating unit (21&22) includes a gear transmission module (Fig. 4, #22), a motor (Fig. 4, #21) installed for the gear transmission module (22) and a first output shaft (Fig. 5, 23b, para [026]) installed on the gear transmission module (31) for driving the first cam to rotate (para [0048]).

Regarding Claim 5, Mochizuki discloses as previously claimed.  Mochizuki further discloses, wherein a clamp shaft (Fig. 7, #23g, para [0028]) is fixed to the first output shaft (23b), the first cam (23) is rotatably fitted over the first output shaft (23b), and the first cam (23) is provided with an arc chute (Fig. 5, 23c – illustrates a chute), the end of the clamp shaft (23g) extends into the arc chute (23c – illustrates a chute); the clamp shaft (23g) comprises a base (Fig. 5, #23g – illustrates a base) and an axle body ((Fig. 5, #23g – illustrates an axle body) formed on one side of the base (23g base) and normal to the base (Fig. 5 – illustrates normal), the base (23g) is fixedly fitted over the first output shaft (23b), the axle body (23g – illustrates an axle body) vertically extends into the arc chute (23c – illustrates a chute) from top to bottom (Fig. 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, and further in view of Tanimoto et al. US20100102104A1 (Tanimoto).

Regarding Claim 6, Mochizuki discloses as previously claimed.  Mochizuki further discloses, wherein the second cam (24) is fixed to the second output shaft (Fig, 4, #24b); the pushing mechanism (60) comprises a first pulley  fixed to the second output shaft, a cord connected to the first pulley and several second pulleys for guiding the cord to deflect, the end of the cord is connected to the impact unit (30) through the second pulley.

Though Mochizuki discloses the second cam (24), the pushing mechanism (60), and the impact unit (30),
Mochizuki does not disclose, wherein the second cam (24) is fixed to the second output shaft (24b); the pushing mechanism (60) comprises a first pulley  fixed to second output shaft (24b), a cord connected to the first pulley and several second pulleys for guiding the cord to deflect, the end of the cord is connected to the impact unit (30) through the second pulley.

However, Tanimoto teaches, a first pulley (FIG. 2, #51, para [0174]), a cord (FIG. 2, #52, para [0174]) connected to and several second pulleys (FIG. 1, #s 24A&B, para [0177]) and the end of the cord is connected through the second pulley (FIG. 1, para [0177]).

Therefore, it would have been obvious to one of ordinary skill in the art having he teachings of Tanimoto at the effective filling date of the invention and would be motivated to modify the double-cam fastener machine (Abstract) as disclosed by Mochizuki to include the first pulley (51), a cord (52), connected to several pulleys (24A&B) as taught by Tanimoto.  Since Tanimoto teaches these aforementioned structures that are known in the art, thereby providing the motivation, and is beneficial to add the aforementioned structures (Tanimoto, 51, 52, and 23A&B) so as to lessen the weight of the tool (para. [0223]).

Regarding Claim 7, as combined, Mochizuki/Tanimoto discloses as previously claimed.  As combined, Mochizuki/Tanimoto further discloses, wherein the impact unit (Mochizuki, 30) includes a piston (Mochizuki, Fig. 3, #31, para [0029]) arranged in the energy storage unit (Mochizuki, 20) and a striker (Mochizuki, Fig. 3, #33, para [0029]) connected to the piston (Mochizuki, 31), the end of the cord (Tanimoto, 52) of pushing mechanism ((Mochizuki, 60) is connected to the center of back end of the piston ((Mochizuki, 31).

Regarding Claim 8, as combined, Mochizuki/Tanimoto discloses as previously claimed.  As combined, Mochizuki/Tanimoto further discloses, wherein the piston (Mochizuki, 31) is arranged in the cylinder body (Mochizuki, para [0048]), and the periphery of the piston (Mochizuki, 31) hermetically contacts the inside of cylinder body (Mochizuki, para [0048]); the energy storage unit (Mochizuki, 20) is located between the piston (Mochizuki, 31) and cylinder body (Mochizuki, para [0048]), the back end of the cylinder body (Mochizuki, para [0048]) is provided for the cord (Tanimoto, 52) to pass through.

As combined, Mochizuki/Tanimoto does not disclose, with a hole site.
However, as combined, Tanimoto teaches, with a hole site (Tanimoto, see below illustration).

    PNG
    media_image1.png
    508
    597
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art having he teachings of Tanimoto at the effective filling date of the invention and would be motivated to modify the cylinder (para [0048]) as disclosed by Mochizuki to include the hole site (above illustrated) as taught by Tanimoto.  Since Tanimoto teaches this structure that is known in the art, thereby providing the motivation, and is beneficial to add the hole site (Tanimoto, illustration) so as to ensure that the cord (Tanimoto, 52) is properly aligned (Tanimoto, above illustrated).

Regarding Claim 10, as combined, Mochizuki/Tanimoto discloses as previously claimed.  Mochizuki further discloses, a channel (Fig. 5, #62, para [0026]) for the striker (33) of impact unit (30) to pass through.

As combined, Mochizuki/Tanimoto does not disclose, including a nail guide plate and a nail clip arranged at the lower end of the nail guide plate for delivering fasteners to the nail guide plate, the nail guide plate.
However Tanimoto teaches, including a nail guide plate (FIG. 5B, #72, para [0184]) and a nail clip (FIG. 5B, #8, para [0184]) arranged at the lower end of the nail guide plate (72) for delivering fasteners to the nail guide plate (72), the nail guide plate (72).

Therefore, it would have been obvious to one of ordinary skill in the art having he teachings of Tanimoto at the effective filling date of the invention and would be motivated to modify the double-cam fastener driving machine (Abstract) as disclosed by Mochizuki to incorporate the nail guide plate (72), nail clip (8) as taught by Tanimoto.  Since Tanimoto teaches these structures that is known in the art, thereby providing the motivation, and is beneficial to add the nail guide plate (Tanimoto, 72) and nail clip (Tanimoto, 8) so as to maintain contact with the workpiece (FIG. 5A, para [0182])



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over as combined, Mochizuki/Tanimoto, and further in view of Hirabayashi US20100065294A1 (Hirabayashi).


Regarding Claim 9, as combined, Mochizuki/Tanimoto discloses as previously claimed.  As combined, Mochizuki/Tanimoto further discloses, wherein the energy storage unit (Mochizuki, 20) and rotating actuating unit (Mochizuki, 21&22) are fixed to the base (Mochizuki, Fig. 4, see below illustration), the upper and lower ends of the first output shaft (Mochizuki, 23b) are installed on base (see below), the upper and lower ends of the second output shaft (Mochizuki, 24b) are installed on the base (Mochizuki, see below), a first bulge (Mochizuki, see below) and a second bulge (Mochizuki, see below) are formed at the front end of upper part of the base (Mochizuki, see below),  installed in the first bulge (Mochizuki, see below) and the second bulge (Mochizuki, see below) respectively.


    PNG
    media_image2.png
    417
    464
    media_image2.png
    Greyscale





As combined, Mochizuki/Tanimoto does not disclose, the first bearing, the second bearing, the third bearing, and the fourth bearing.
However, Hirabayashi teaches, the first bearing (FIG. 4, #137, para [0047]), the second bearing(see below diagram), the third bearing (see below diagram), and the fourth bearing (see below diagram).

    PNG
    media_image3.png
    500
    601
    media_image3.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art having he teachings as combined, of Mochizuki/Tanimoto at the effective filling date of the invention and would be motivated to add to the first and second output shaft (23a&b, respectively) the first, second, third, and fourth bearing (as above illustrated) as taught by Hirabayashi.  Since Hirabayashi teaches these aforementioned bearings that are known in the art, thereby providing the motivation, and is beneficial to add the aforementioned bearings (Hirabayashi, above illustrated) so as the first and second output shafts (23a&b, respectively) have support (Hirabayashi, para [0060]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cunningham US4558747A, Tanimoto US-8393512-B2, Kondou US-20120211540-A1, Fielitz US-7815088-B2, Ricordi US-10195727-B2, Kunz US-8047415-B2 cite for an energy storage unit, an impact unit, pushing mechanism, double-cam mechanism, mating surface, gear module, motor, output shaft, axel body, cord, pulleys, piston, striker, and nail clip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        22 July 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731